EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rakhi D. Nikhanj (Reg. No. 66,654) on 11/13/2020.
The application has been amended as follows: 
1. A vent assembly comprising: a housing defining a cavity, a first end, a second end, and a coupling structure towards the second end; a mounting surface positioned between the first end and the second end within the cavity, the mounting surface defining a valve opening and a vent opening; a passive airflow vent disposed across the vent opening; and an umbrella valve sealably disposed on the mounting surface across the valve opening, wherein the umbrella valve is arranged in parallel with the passive airflow vent with respect to airflow through the housing.  
4. The vent assembly of claim 1, wherein the passive airflow vent comprises a breathable membrane.  
6. The vent assembly of claim [[1,]] 5 the housing comprising a first obstruction, wherein the first obstruction is positioned between the opening and the passive airflow vent.  
9. The vent assembly of claim 1, the coupling structure defining a fluid flow pathway between the outside of the housing and the passive airflow vent.  
10. The vent assembly of claim 1, wherein the housing defines a first fluid flow pathway between the outside of the housing and the passive airflow vent, the coupling structure defines a second fluid flow pathway between the outside of the housing and the passive airflow vent, and the umbrella valve is configured to unseal from the mounting surface when the pressure in the second fluid flow pathway is greater than the pressure in the first fluid flow pathway by 0.5 to 1 psi.  
15. The vent assembly of claim 11, wherein the housing defines radial openings about the central axis, wherein the radial openings define a fluid flow pathway between the outside of the housing and the passive airflow vent.  
16. The vent assembly of claim 1, wherein the passive airflow vent and the umbrella valve are concentric.  
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or teach in useable combination a vent assembly a mounting surface including a passive airflow vent disposed across a vent opening and an umbrella valve disposed across a valve opening wherein the passive airflow vent and umbrella valve are arranged in parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753